
	
		I
		111th CONGRESS
		1st Session
		H. R. 3853
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Ms. Kosmas (for
			 herself and Mr. Posey) introduced the
			 following bill; which was referred to the Committee on Science and
			 Technology
		
		A BILL
		To provide for the establishment of Commercial Space
		  Transportation Cooperative Research and Development Centers of Excellence, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Space Transportation
			 Cooperative Research and Development Centers of Excellence Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the National Aeronautics and Space Administration.
			(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			3.CentersThe Administrator shall make grants to
			 consortia of 2 or more institutions of higher education, at least 1 of which
			 shall be located within 100 miles of an active commercial spaceport, to
			 establish and operate Commercial Space Transportation Cooperative Research and
			 Development Centers of Excellence.
		4.Functions
			(a)Enhanced
			 DevelopmentThe Centers established under section 3 shall
			 leverage the resources of the National Aeronautics and Space Administration,
			 academia, and industry through public-private partnerships to enhance the
			 development of commercial space transportation through research and development
			 activities in the following areas:
				(1)Space
			 transportation policy analysis.
				(2)Spaceport safety,
			 including range system development, testing, simulation, and qualification, and
			 spaceport instrumentation, technologies, and processes.
				(3)Spaceflight
			 passenger and crew training and qualification.
				(4)Spaceflight
			 biomedical countermeasures.
				(5)Aerospace
			 workforce technical training and certification.
				(6)Space vehicle
			 design, including materials and engineering research and development, launch
			 vehicle flight safety analysis, and design of passenger-carrying spaceflight
			 vehicles to maximize safety and functionality.
				(7)Space weather
			 interactions with space transportation systems.
				(8)Aviation and space
			 transportation system convergence planning and analysis.
				(b)AssistanceThe
			 Centers established under section 3 shall provide educational, technical, and
			 analytical assistance to the National Aeronautics and Space Administration and
			 other Federal agencies with research and development and operational
			 responsibilities that have applicability to commercial space
			 transportation.
			5.Program
			 Implementation
			(a)ApplicationAny institution of higher education
			 interested in receiving a grant under this Act shall submit to the
			 Administrator an application in such form and containing such information as
			 the Administrator may require.
			(b)Selection
			 criteriaThe Administrator shall select recipients of grants
			 under this Act on the basis of the following criteria:
				(1)Demonstrated
			 research and development capabilities necessary for carrying out the
			 program.
				(2)The extent to
			 which the members of the consortium seeking a grant have established space
			 transportation or aerospace research and development programs.
				(3)The demonstrated
			 ability of the applicant to disseminate results of commercial space
			 transportation research and development widely to appropriate
			 stakeholders.
				6.Authorization of
			 appropriationsSuch sums as
			 may be necessary for each of the fiscal years 2010 through 2012 are authorized
			 to be appropriated to the Administrator to carry out this Act. No more than 5
			 percent of the funds appropriated under this section for a fiscal year may be
			 used by the Administrator to cover administrative costs associated with the
			 implementation and maintenance of the program established under this
			 Act.
		
